250 S.W.3d 556 (2007)
In re Charlie Lee RUDD.
No. 07-143.
Supreme Court of Arkansas.
February 22, 2007.
PER CURIAM.
Upon recommendation of the Supreme Court Committee on Professional Conduct, and in lieu of disbarment proceedings, we hereby accept the voluntary surrender of the law license of Charlie Lee Rudd, Hot Springs, Arkansas, to practice law in the State of Arkansas. Mr. Rudd's name shall be removed from the registry of licensed attorneys, and he is barred and enjoined *557 from engaging in the practice of law in this state.
It is so ordered.